DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, in the reply filed on 6/21/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 1, line 2 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a molecular weight as being high while another could interpret the same molecular weight as not being high.
The abbreviation EDTA in claim 1, line 4 is vague and indefinite as it is unclear what is the abbreviation.  Please set forth the unabbreviated text.
The term "low" in claim 2, line 2 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a methoxy as being low while another could interpret the same methoxy as not being low.
The abbreviation DE in claim 7, line 2 is vague and indefinite as it is unclear what is the abbreviation.  Please set forth the unabbreviated text.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Nolan et al. (US 2017/0064984).
Regarding Claim 1, Wang-Nolan (‘984) teaches a food product in the form of an oil-in-water emulsion (See Abs., para. 24 and Claim 1, beverage.), the food product comprising a high molecular weight chelating polymer (See Claim 1, alginate, pectin.) wherein the emulsion is substantially free of EDTA (See para. 10 and Claims 1 and 3.), however, fails to expressly disclose the chelating polymer in a non-thickening amount that is effective to provide oxidative stability to the food product for at least about 7 months at 21 o
It would have been obvious to a person having ordinary skill in the art at the time of filing that Wang-Nolan’s (‘984) food product would have the claimed oxidative stability as the composition is substantially the same or similar.
Regarding Claim 2, Wang-Nolan (‘984) teaches wherein the high molecular weight chelating polymer is low methoxy pectin (See par. 17 and Claim 10.), alginate (See par. 17 and Claim 10.).
Regarding Claim 3, Wang-Nolan (‘984) teaches wherein the food product comprising about 40% to about 80% oil (See paras. 75-76 and Claim 9, 5-40% PUFA.).
Regarding Claim 4, Wang-Nolan (‘984) teaches wherein the food product comprising about 11% to about 49% water (See para. 79 and Claim 9, 20-75% or 25-45% water.).
Regarding Claim 10, Wang-Nolan (‘984) teaches wherein a natural antioxidant is alpha-tocopherol (See paras. 55, 72 and 102. Vitamin E is well known to include alpha-tocopherols).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Nolan et al. (US 2017/0064984) in view of Endo et al. (US 2015/0045453).
Regarding Claim 6, Wang-Nolan (‘984) teaches the method discussed above, however, fails to expressly disclose wherein the high molecular weight polymer comprises a low methoxy pectin in an amount of about 0.05% to about 1% by weight of the food product.
Applicant does not set forth any non-obvious unexpected results for selecting one amount and type of high molecular weight polymer/ pectin over another.
Endo (‘453) teaches a food product in the form of an oil-in-water emulsion including a high molecular weight polymer comprising a methoxyl pectin in an amount of about 0.05% to about 1% by weight of the food product for the purpose of thickening the emulsion (See Claims 5 and 8,  Abs., paras. 18-19 and 25 and Claims 1, 4-5 and 8, 1-70 g/L wherein the amount corresponds to a substantially similar or the same amount as claimed.)
It would have been obvious to include the amount of pectin as taught by Endo (‘453) into Wang-Nolan’s (‘984) emulsion to provide a thickened emulsion that can function as intended.
It would have been within the skill set of a person having ordinary skill in the art to select an amount and concentration that provides a food product that can function as intended.
Regarding Claim 7, Wang-Nolan (‘984) teaches the method discussed above, however, fails to expressly disclose wherein the low methoxy pectin has a DE value of less than 25.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention the DE in Wang-Nolan (‘984) in view of Endo (‘453) would have the claimed DE value as the pectin is substantially the same or similar for the same/similar purpose.
Regarding Claim 8, Wang-Nolan (‘984) teaches wherein the high molecular weight polymer comprises alginate (See Claim 10.), however, fails to expressly disclose the alginate in an amount of about 0.05% to about 1% by weight of the food product.
Applicant does not set forth any non-obvious unexpected results for selecting one amount and type of high molecular weight polymer/ alginate over another.
Endo (‘453) teaches a food product in the form of an oil-in-water emulsion including an alginate in an amount of about 0.05% to about 1% by weight of the food product for the purpose of thickening the emulsion (See Abs., paras. 18-20 and 25 and Claims 1, 4-5 and 8.).
It would have been obvious and within the skill set of a person having ordinary skill in the art to select the amount of alginate as taught by Endo (‘453) for Wang-Nolan’s (‘984) composition to provide a thickened emulsion that can function as intended.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Nolan et al. (US 2017/0064984) in view of Eckhardt et al. (US 2005/0079268).
Wang-Nolan (‘984) teaches the method discussed above, however, fails to expressly disclose wherein the high molecular weight polymer comprises caseinate in an amount of about 0.1% to about 3% by weight of the food product.
Applicant does not set forth any non-obvious unexpected results for selecting one amount and type of high molecular weight polymer/ alginate over another.
Eckhardt (‘268) teaches a water and oil emulsions including high molecular weight polymer comprising caseinate in an amount of about 0.1% to about 3% by weight of the food product (See Abs., paras. 57-58 where the caseinate is 0.7-2%.).
It would have been obvious to include the amount of caseinate as taught by Endo (‘453) into Wang-Nolan’s (‘984) emulsion to provide a thickened emulsion that can function as intended.
It would have been within the skill set of a person having ordinary skill in the art to select an amount and concentration that provides a food product that can function as intended.

Claims 1-2, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lis et al. (US 2010/0159089).
Regarding Claim 1, Lis (‘089) teaches a food product in the form of an oil-in-water emulsion (See paras. 4, 18-23, mayonnaise or salad dressing.), the food product comprising a high molecular weight chelating polymer (See paras. 18-23, alginate, pectins.) wherein the emulsion is substantially free of EDTA (See Claim 1.), however, fails to expressly disclose the chelating polymer in a non-thickening amount that is effective to provide oxidative stability to the food product for at least about 7 months at 21 oC.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention that Lis’ (‘089) food product would have the claimed oxidative stability as the composition is substantially the same or similar.
Regarding Claim 2, Lis (‘089) teaches wherein the high molecular weight chelating polymer is selected from low methoxy pectin (See paras. 21-22 and Claim 1.) and alginate (See paras. 21-22 and Claim 1.). 
Regarding Claim 5, Lis (‘089) teaches wherein the food product is a mayonnaise or salad dressing product (See Claim 4.).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lis et al. (US 2010/0159089) in view of Endo et al. (US 2015/0045453).
Regarding Claim 6, Lis (‘089) teaches the method discussed above, however, fails to expressly disclose wherein the high molecular weight polymer comprises a low methoxy pectin in an amount of about 0.05% to about 1% by weight of the food product.
Applicant does not set forth any non-obvious unexpected results for selecting one amount and type of high molecular weight polymer/ pectin over another.
Endo (‘453) teaches a food product in the form of an oil-in-water emulsion including a high molecular weight polymer comprising a methoxyl pectin in an amount of about 0.05% to about 1% by weight of the food product for the purpose of thickening the emulsion (See Claims 5 and 8,  Abs., paras. 18-19 and 25 and Claims 1, 4-5 and 8, 1-70 g/L.).
It would have been obvious to include the amount of pectin as taught by Endo (‘453) into Lis’ (‘089) emulsion to provide a thickened emulsion that can function as intended.
It would have been within the skill set of a person having ordinary skill in the art to select an amount and concentration that provides a food product that can function as intended.
Regarding Claim 7, Lis (‘089) teaches the method discussed above, however, fails to expressly disclose wherein the low methoxy pectin has a DE value of less than 25.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention the DE of Lis (‘089) in view of Endo (‘453) would have the claimed DE value as the pectin is substantially the same or similar for the same/similar purpose.
Regarding Claim 8, Lis (‘089) teaches wherein the high molecular weight polymer comprises alginate (See Claim 10.), however, fails to expressly disclose the alginate in an amount of about 0.05% to about 1% by weight of the food product.
Applicant does not set forth any non-obvious unexpected results for selecting one amount and type of high molecular weight polymer/ alginate over another.
Endo (‘453) teaches a food product in the form of an oil-in-water emulsion including an alginate in an amount of about 0.05% to about 1% by weight of the food product for the purpose of thickening the emulsion (See Abs., paras. 18-20 and 25 and Claims 1, 4-5 and 8.).
It would have been obvious and within the skill set of a person having ordinary skill in the art to select the amount of alginate as taught by Endo (‘453) for Lis’ (‘089) composition to provide a thickened emulsion that can function as intended.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lis et al. (US 2010/0159089) in view of Eckhardt et al. (US 2005/0079268).
Lis (‘089) teaches the method discussed above, however, fails to expressly disclose wherein the high molecular weight polymer comprises caseinate in an amount of about 0.1% to about 3% by weight of the food product.
Applicant does not set forth any non-obvious unexpected results for selecting one amount and type of high molecular weight polymer/ alginate over another.
Eckhardt (‘268) teaches water and oil emulsions including high molecular weight polymer including caseinate in an amount of about 0.1% to about 3% by weight of the food product (See Abs., paras. 57-58 where the caseinate is 0.7-2%.).
It would have been obvious to substitute Lis’ (‘089) high molecular weight polymer by Eckhardt’s (‘268) caseinate to provide a thickened emulsion that can function as intended.
It would have been within the skill set of a person having ordinary skill in the art to select an amount and concentration that provides a food product that can function as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
June 21, 2021